Citation Nr: 0420447	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, formerly Muscle Group XV, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound of the right pubic area, 
Muscle Group XIX, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had recognized guerilla service from 
April 1944 to December 1945 and regular Philippine army 
service from December 1945 to June 1946.  

When this matter was last before the Board of Veterans' 
Appeals ( Board) in May 2003, it was remanded to the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) for further development and readjudication.  
Following the completion of the requested development, as 
detailed below, the RO issued a supplemental statement of the 
case in March 2004.  The case is now ready for further 
appellate review.  

In June 2004 the representative, on the veteran's behalf, 
requested that the Board advance the case on the Board's 
docket in view of the veteran's age.  Thereafter, the Board 
granted the representative's motion.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  Residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, formerly Muscle Group XV, are manifested 
by severe limitation of motion, especially during periods of 
flare-up when no motion is possible; and severe pain over the 
right thigh area, posterior aspect, almost daily, lasting the 
entire day.  These manifestations are representative of 
severe impairment of the right thigh.  

3.  Residuals of a shell fragment wound of the right pubic 
area, Muscle Group XIX, are manifested primarily by 
subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, formerly Muscle Group XV, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, Diagnostic Codes 5252, 
5253, 5313 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right pubic 
area, Muscle Group XIX, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a); 38 C.F.R. §§ 3.159, 4.7, 4.56, 
4.73, Diagnostic Codes 5319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO has considered the increased rating issues herein on 
their merits.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issues 
considered herein on the substantive merits of the claims.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claims below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
January 1995 claims appeared substantially complete on their 
face.  The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the June 1995 rating decision, 
November 1995 statement of the case, October 1997 
supplemental statement of the case, July 2000 supplemental 
statement of the case, May 2003 Board remand, May 2003 and 
July 2003 letters from the RO explaining the provisions of 
the VCAA, February 2004 supplemental statement of the case, 
and March 2004 supplemental statement of the case.  

The May 2003 and July 2003 letters from the RO, and the 
February 2004 supplemental statement of the case specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
It was further noted in the foregoing documents that what was 
lacking was competent evidence showing an increase in the 
shell fragment wound disabilities.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the May 2003 and July 2003 letters from 
the RO, as well as the February 2004 supplemental statement 
of the case, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the May 2003 and July 2003 
letters from the RO.  Those letters did indicate that the 
veteran was limited to 30 days to respond.  

Regardless, it is noteworthy that evidence was sought and 
received subsequent to the foregoing 30 day periods, and that 
there has been no indication of the existence of additional 
pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded pertinent VA 
examinations in February 1995, March 1997, October 1998, May 
2000, May 2002, and August 2003.  The requirements of the 
VCAA have been substantially met by the RO.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in January 1995.  Thereafter, in the June 1995 
rating decision, the RO denied the claims.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  See the references 
to the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  


While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Analysis

The veteran is seeking an increased disability rating for his 
service-connected shell fragment wound of the right thigh, 
involving muscle group XIII, which residuals are currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5313 (muscle injuries, muscle groups 
XIII).  He also seeks entitlement to an increased disability 
rating for his service-connected shell fragment wound of the 
right pubic area involving muscle group XIX, which residuals 
are currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code (DC) 5319 (muscle injuries, 
muscle groups XIX).  

He essentially contends that the symptoms he experiences in 
his right hip and knee and right pubic area are more severe 
than is contemplated by the currently assigned ratings.  In 
particular, he has reported experiencing pain, and limitation 
of motion in his right leg that is constant, with flare-ups 
that essentially preclude any motion of the leg. 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
brief review of the history of the veteran's disabilities and 
their ratings would be helpful to the disposition of the 
veteran's claim.  

Service medical records show that in April 1945, the veteran 
sustained a severe lacerating wound of the right thigh, and a 
shell fragment wound to the abdomen, variously ascribed to 
mortar or machine gun fire.  He was hospitalized for 
approximately three months, during which time the wounds were 
debrided, and the fragments were removed.  It was treated 
with Sulfa and Vaseline gauze.  In June 1945, the veteran 
underwent a skin graft.  On a chronological record of wounds 
or illnesses was a notation of "paralysis" of the right 
leg.  During the veteran's service separation examination in 
June 1946, it was noted that he had a keloid scar on the 
right thigh due to the gunshot wound.  There were no findings 
of any neurological deficits or other musculoskeletal 
abnormalities, and the abdominal viscera were reported to be 
normal.  

Upon initial VA examination in June 1950, the veteran 
complained of pain and weakness in the right lower extremity.  
There were two scars on the medial aspect of the right thigh.  
Muscular atrophy was present.  Limitation of motion of the 
right knee was found.  The veteran walked with a limp on the 
right side.  Hypoesthesia was noted on the medal posterior 
aspect of the right thigh from the middle portion down the 
entire leg.  X-rays of the right thigh revealed numerous 
metallic foreign bodies in the soft tissue.  The area of the 
would was said to be muscle group XV, though the examiner 
stated that there were no apparent muscle or nerve injuries.  
There was a scar in the lower right quarter of the abdomen, 
but no associated muscle or nerve injury.  

Based upon the foregoing, in a June 1950 rating decision, 
service connection was granted by the RO for an injury to 
muscle group XV of the right thigh as a residual of a gunshot 
wound, and assigned a 20 percent disability evaluation.  
Service connection was also granted by the RO for an 
abdominal scar as a residual of a gunshot wound, and assigned 
a 0 percent rating.  

In an April 1958 rating decision, the veteran's service-
connected shell fragment wound of the abdomen was 
recharacterized by the RO as a shell fragment wound 
penetrating the right pubic area; the disability rating was 
increased to 10 percent based upon findings of muscle atrophy 
in the pubic area in a February 1958 VA examination.

The veteran filed the current claim in January 1995.  In an 
August 2000 rating decision, the veteran's right thigh 
disability was recharacterized as a residual of a shell 
fragment wound of the right thigh with injury to Muscle Group 
XIII, and the disability evaluation was increased to a 30 
percent rating, effective from January 1995.  The evaluation 
of the injury to the right pubic area was characterized as an 
injury to Muscle Group XIX, and the 10 percent evaluation was 
continued.  A separate 10 percent disability rating was 
assigned to the scars of the medial aspect of the right 
thigh, effective from January 1995.  

The August 2000 increased rating for the veteran's service-
connected right thigh disability was based upon the finding 
of a September 1998 VA examination that showed that there was 
no motion of the right hip joint or knee joint during flare-
ups of the veteran's right thigh shell fragment wound 
disability.  The RO equated these findings to a moderately 
severe disability, warranting the increased rating under 
Diagnostic Code 5313.  

In a February 2004 supplemental statement of the case, the 
disability evaluation of the right thigh shell fragment wound 
injury to Muscle Group XIII was increased from a 30 percent 
rating to a 40 percent rating, effective from October 1998.  
This rating was based upon the findings of an August 2003 VA 
examination.  

The RO equated those findings with a severe disability of 
Muscle Group XIII of the right thigh warranting the increased 
rating under Diagnostic Code 5313.  The 10 percent evaluation 
of the injury to the right pubic area, Muscle Group XIX, was 
continued.  

In rating disability from injuries to the musculoskeletal 
system, attention must be given first to the deeper 
structures injured, that is, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles, is damaged.  A through-and-through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.  Entitlement to a rating of severe 
grade is established where there is history of a compound 
comminuted fracture, and definite muscle or tendon damage 
from the missile.  38 C.F.R. § 4.72 (2003).

As to muscle injuries, there are many factors to be 
considered in the evaluation of disabilities stemming from 
wounds involving muscle groups.  An evaluation of shrapnel 
wound residuals requires inquiry into the effect of missiles 
upon muscles and other deeper structures as well as the 
interplay of muscle patterns and groups. 38 C.F.R. §§ 4.47, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56 (2003).  For 
rating purposes, the VA recognizes four grades of severity of 
disabilities due to muscle injuries:  slight, moderate, 
moderately severe and severe. 38 C.F.R. § 4.54.

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  Currently 38 C.F.R. § 4.56, in relevant 
part, provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. Id.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  

In this regard, the CAVC determined that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In the instant 
case, however, the Board has considered both the new and the 
old governing criteria and finds that there has been no 
substantive change in that law that would effect the 
veteran's claim.  

Prior to the analysis of the veteran's claims, two 
discrepancies in the record should be explained.  It must 
first be noted that the evaluation of the service-connected 
scars on the medial aspect of the right thigh is not at 
issue.  As noted above, in August 2000, a separate grant of 
service connection for those scars was issued, and a 10 
percent disability evaluation was awarded.  The veteran, 
however, did not perfect an appeal as to the evaluation 
assigned.  

Secondly, the discrepancy regarding the change in the 
designation of the muscle group that was affected by the 
shell fragment wound to the veteran's right thigh should be 
explained.  As noted above, the veteran's service-connected 
right thigh disability was originally characterized as 
affecting Muscle Group XV, but that characterization was 
later changed to Muscle Group XIII.  As explained by the VA 
examiner who examined the veteran in August 2003, the 
veteran's complaints have centered along the length of the 
hamstring muscle group of the right thigh, which was 
consistent with x-ray findings of multiple shrapnel fragments 
along the length of that muscle group, Muscle Group XIII.  

The confusion with Muscle Group XV was caused by the location 
of the surgical scars from the post-injury operation.  As 
elaborated by the VA examiner, most of the scars are located 
in the medal aspect of the right thigh, but this was not the 
true affectation of the gunshot wound per se.  In 
application, this change in the Muscle Group designation has 
been to the veteran's advantage, since the highest rating 
available for Muscle Group XV under Diagnostic Code 5315 is 
30 percent for a severe disability, while the highest rating 
available for Muscle Group XIII under Diagnostic Code 5313 is 
40 percent for a severe disability.  

Shrapnel Wound to Muscle Group XIII of the Right Thigh

As noted, the veteran is currently rated for his right thigh 
shrapnel wound under Diagnostic Code 5313.  Diagnostic Code 
5313 pertains to muscle group XIII.  The functions of these 
muscles are as follows:  Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see DC XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows:  a slight disability is rated as zero 
percent disabling; a moderate disability is rated at 10 
percent; a moderately severe disability is rated at 30 
percent; and a severe disability is rated at 40 percent.  See 
38 C.F.R. 4.73, Diagnostic Code (DC) 5313 (2003).

The veteran's leg had been previously rated under DC 5315, 
for Muscle Group XV.  As explained in the context of the 2003 
VA examination, DC 5313 is the appropriate Diagnostic Code, 
since Muscle Group XV had little if any involvement in the 
veteran's right lower extremity pathology.  

At the outset of this discussion, the Board notes that the 
veteran is currently assigned the maximum disability rating 
available under the criteria of either DC 5313 for the 
residuals of injuries to muscle groups XIII.  Having reviewed 
the complete file, the Board concludes that the credible and 
probative evidence of record establishes that the injuries 
sustained by the veteran in both muscle groups act upon both 
the knee and hip in terms of flexion and extension of those 
joints.  

In view of the foregoing, the Board has considered whether 
separate evaluations may be warranted under other diagnostic 
codes applicable to the hip, leg, or knee.  However, although 
osteoarthritis and limitation of both right hip and knee 
motion has been found upon examination, including upon the 
most recent VA examination in August 2003, the Board notes 
that limitations in flexion and/or extension in those joints 
are already contemplated by the criteria of DC 5313.  
Arthritis is evaluated based upon limitation of motion under 
DC 5003.  

Thus, the assignment of a separate disability rating for 
either arthritis or limitation of motion of the hip and/or 
knee under the criteria of 38 C.F.R. § 4.71a, DC's 5003 
(arthritis), 5252, 5253 (thigh), 5260, or 5261 (knee) would 
violate the rule against pyramiding set forth in 38 C.F.R. § 
4.14 by compensating the veteran for identical manifestations 
under different diagnoses.

The Board notes that neither ankylosis of the hip nor knee, 
nor flail joint of the hip, nor impairment of the femur has 
been shown; thus a disability evaluation greater than the 
currently assigned 40 percent is not for application under 
the appropriate diagnostic codes for those disorders, DC 
5250, 5254, 5255, and 5256.

Although an alternative disability rating of 50 percent is 
available under the criteria of DC 5261, the Board notes that 
a 50 percent rating is only warranted under that code if 
extension is found to be limited to 45 degrees.  In this 
case, there is no evidence of extension being limited to such 
a degree.  For example, in the report of the VA examination 
conducted in August 2003, range of motion in the right knee 
was found to be from 0 to 110 degrees actively, and from 0 to 
45 degrees upon flare-up.  Thus, the preponderance of the 
evidence is against the assignment of a 50 percent evaluation 
under DC 5261.

The Board has considered whether an alternative disability 
rating is available under the criteria of 38 C.F.R. § 4.71a, 
DC 5257.  Under that code, a knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.

However, while physical examination has repeatedly revealed 
objective evidence of pain and limitation of motion, the 
record is negative for any objective findings of instability 
or subluxation.  In this regard, the Board notes that the 
report of the May 2000 VA examination and the August 2003 VA 
examination were negative for any such findings, as are his 
VA clinical records.  In light of this record, the Board 
concludes that the preponderance of the competent and 
probative evidence is against the assignment of a separate 
disability rating under DC 5257.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since 
the veteran is currently receiving a 40 percent disability 
rating under Diagnostic Code 5313, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 
10 Vet. App.80, 85 (1997) (holding that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
§ 4.45 are applicable).

In short, the Board concludes that the 40 percent disability 
rating presently assigned is the maximum disability rating 
available for the veteran's residuals of a shell fragment 
wound of the right thigh, involving muscle group XIII under 
DC 5313.  The Board also concludes that the preponderance of 
the evidence is against the assignment of separate disability 
ratings based on his right hip and right knee symptoms.  The 
benefit sought on appeal must accordingly be denied.


Shrapnel Wound to Muscle Group XIX of the Right Pubic Area

Diagnostic Code 5319 applies to residuals of injury to Muscle 
Group XIX - the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of the 
spine; and synergists in strong downward movements of the 
arm.  A zero percent disability rating is provided for a 
slight disability, a 10 percent disability rating for a 
moderate disability, a 30 percent disability rating for a 
moderately severe disability, and a 50 percent disability 
rating for a severe disability.

Since the proper evaluation of the veteran's disability 
includes, in part, a review of the severity of the original 
injury, the Board will summarize the veteran's in-service 
injury as that of a shell fragment wound to the right lower 
abdomen.  Upon examination in 1950, there was noted a scar in 
the lower right quarter of the abdomen, but no associated 
muscle or nerve injury.  

Upon examination in 1958, a finding of muscle atrophy in the 
pubic area resulted in the currently assigned 10 percent 
disability rating.  

The current 10 percent rating is for a moderate injury and 
level of disability.  The evidence does not show any symptoms 
indicative of moderately severe or severe impairment of the 
veteran's abdominal muscles.  Upon VA examination in August 
2003, no muscle atrophy was noted.  The examiner explained 
that because the veteran had been in a prone position when he 
was hit by the bullets, most of the shrapnel and resultant 
injuries were concentrated in Muscle Group XIII, and not so 
much in Muscle Group XIX.  Upon examination in September 
1998, the examiner noted that since Muscle Group XIX consists 
of the abdominal muscles, no limitation of motion could be 
provided.  The final assessment was residuals of a gunshot 
wound consisting of a scar to the right side of the abdomen 
involving Muscle Group XIX.  

Significantly, the scar to the abdomen was described in the 
1998 examination as about 1 inch long, almost not noticeable, 
non-tender, with no resulting limitation of function.  Thus, 
an increased evaluation can not be provided based upon the 
presence of the abdominal scar.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Injury to Muscle Group XIX does not affect functioning of a 
joint.  However, muscle injuries result in functional loss 
such as loss of strength, fatigue, or lowered endurance.  The 
veteran has reported such problems as pain or a pulsating 
sensation over the area of the abdominal scar on an on again 
and off again basis.  However, the current 10 percent rating 
for a moderate level of disability encompasses such 
subjective symptomatology.  The overall effect of the 
veteran's abdominal muscle pain is minimal - it is not 
constant.  He does not allege the muscle pain has interfered 
with his job duties.  

Since there are few other indicators of resulting muscle 
impairment, the current 10 percent rating adequately 
compensates the veteran for his level of functional loss.

In short, the Board concludes the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of the currently assigned 10 percent rating for 
residuals of a shell fragment wound of the right pubic area, 
Muscle Group XIX.  The benefit sought on appeal must 
accordingly be denied.


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected gunshot wound residuals 
have resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, formerly Muscle Group XV, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound of the right pubic area, 
Muscle Group XIX, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



